Title: Third Draft of an Act for Raising Certain Yearly Taxes Within This State, [9 February 1787]
From: Hamilton, Alexander
To: 


Whereas from the impossibility of finding any determinate rule for ascertaining the comparitive abilities of counties districts and individuals to pay taxes the mode of taxation heretofore in use in this state of quotas and assessments has been found by experience to be productive of great inequalities and inconveniences and has proved inadequate to the exigencies of the state: And Whereas there is reason to believe that the imposition of taxes on specific articles of property will be found upon the whole more equitable as well as more effectual for the purposes of revenue
Be it therefore enacted by the People of the State of New York represented in Senate and Assembly and it is hereby enacted by the authority of the same—that the following taxes and duties shall be and hereby are laid assessed and imposed upon the articles and at the rates hereinafter specified for the service of the present year, that is to say—
Upon every inhabited dwelling house of the description and denomination of a log house at and after the rate of two shillings for each room or apartment thereof with a fire place or stove therein.
Upon every other inhabited dwelling house of two rooms exclusive of garret and cellar at and after the rate of two shillings for each room or apartment thereof with a fire place or stove therein.
Upon every such house of three rooms exclusive as before at and after the rate of three shillings for each room or apartment thereof with a fire place or stove therein.
Upon every such house of four rooms, exclusive as before, at and after the rate of four shillings for each room or apartment thereof with a fire place or stove therein.
Upon every such house of five rooms, exclusive as before, at and after the rate of five shillings for each apartment thereof with a fire place or stove therein.
Upon every such house of six rooms and upwards, exclusive as before, at and after the rate of six shillings for each room or apartment thereof, with a fire place or stove therein.
Upon every room in the garret or cellar of any house of the foregoing descriptions having a fire place or stove and upon every kitchen therein at and after the rate of two shillings for each room or kitchen.
Upon each room or apartment of every such house papered inside the further sum of five shillings.
Upon every Chimney faced with tiles the further sum of two shillings.
Upon every Chimney faced with cut stone other than marble the further sum of two shillings.
Upon every Chimney faced with marble the product of any of the United States of America the further sum of five shillings.
Upon every Chimney faced with marble the product of any foreign country the further sum of twelve shillings.
Upon every Mahogany stair case the further sum of twenty shillings.
Upon every room or apartment with cornishes of stucco work the further sum of ten shillings.
Upon every room or apartment with a ceiling of stucco work the further sum of twenty shillings;
the duty of such surrogate upon information or discovery thereof to prosecute for the penalty aforesaid.
Upon land of the following descriptions
For every acre of meadow arable and pasture land at and after the rate of three pence per acre for the first quality thereof two pence per acre for the second quality thereof and one penny per acre for the third quality thereof to be ascertained as hereinafter mentioned.
For every hundred acres of wood land (barrens, lands subject to a right of commonage and all lands granted since the fourth day of July one thousand seven hundred and seventy six and hereafter to be granted by the Commissioners of the land office excepted) one shilling; which said tax on the said several kinds of land shall be paid by the actual tenant or holder thereof whether of an estate of inheritance for life for years at sufferance or at will.
Provided always that nothing in this act contained shall be construed to alter change determine or make void any contract covenant or Agreement whatsoever between landlord and tenant or others touching the payment of taxes or assessments any thing herein contained to the contrary notwithstanding. And Provided further that the tax upon any house or tenement which any Ambassador Resident Agent or other public minister of any foreign prince or state now doth or hereafter shall inhabit or occupy shall be paid by the landlord or owner thereof.
And be it further enacted by the authority aforesaid that the tax herein before imposed upon inhabited dwelling houses and building lots shall be collected in manner following to wit: The Assessors of each City town ward manor precinct and district shall in all parts of the state except the City and County of New York in the month of October next and in the said city and county of New York between the tenth day of May and the first day of June next visit and inspect the said houses within their respective Cities towns wards manors precincts and districts and make and enter into books to be by them provided for that purpose at the County charge a list of the names of the several occupiers of the houses liable to the said tax and opposite thereto respectively in separate columns under proper heads the discription of the houses by them respectively occupied, specifying the whole number of rooms or apartments for habitation in each house exclusive of garrets and cellars the number of such rooms with fire places or stoves therein, the number of rooms in garrets or cellars with fire places or stoves, the number of rooms or apartments papered inside the number of chimnies faced with tiles the number of Chimnies faced with cut stone, the number of chimnies faced with marble the product of any of the United States the number of chimnies faced with marble the product of any foreign country the number of mahogany stair cases the number of rooms with cornishes of stucco work the number of rooms with ceilings of stucco work (provided that a room with cornishes and ceiling of such work shall be entered and rated in one column only as a room with a ceiling of such work) the number of square feet of each building lot, and shall carry out in a separate column the amount of the tax to be paid by each person and thereof shall at the time of such visit and inspection give notice to the occupier of each house by leaving a memorandum of such amount in writing with him or her or with one of his or her family or servants or affixing the same upon some public place within such house; and the said amount of the said tax so ascertained shall be payable in the City and County of New York in two equal parts the first moiety thereof on the First tuesday of October next and the second moiety thereof on the first tuesday of April following, and in the Counties of Richmond Columbia Albany and Montgomery in two equal parts the first moiety thereof on the first tuesday in December in each year and the second moiety thereof on the first tuesday of April in each year and in the Counties of Kings Queens Suffolk West Chester Dutchess Orange Ulster and Washington in one payment on the first tuesday of April in each year; and the Collectors of each town ward manor precinct and district shall on the said several days of payment respectively or within twenty days thereafter call at each of the said houses within their respective towns wards manors precincts and districts and demand the payment of the said tax; and in case of refusal of payment or if no proper person can be found of whom such demand may be made shall forthwith proceed, by distress and sale of the goods and chattels found upon the premises to levy the sums respectively due for the said tax, paying the overplus of such sale (if any there be after deducting the tax due and the costs of making such distress and sale) to the owner or owners of the goods distrained; and if such first distress upon sale of the goods distrained shall not prove sufficient to satisfy the said tax then a further distress shall be forthwith made and so on as often as may be necessary to satisfy the full amount of the said tax; and if there should be any rent in arrear upon any such house such distress or distresses to be made as aforesaid shall in no wise be affected thereby; but shall be good and effectual notwithstanding any claim of the landlord or owner for such rent; and if it should happen that no sufficient distress can be found upon the premises than the Collector or Collectors on whose lists respectively the name or names of the person or persons owing the said tax shall be borne shall and may have and are hereby required to bring an action of debt in his or their own [name] or names against the person or persons neglecting or refusing to pay the said tax for the recovery of the sum or sums due with costs of suit. And if any collector shall neglect to distrain within the time and in the manner hereinbefore directed upon the non payment of any part of this tax (except where no distress can be found) such collector shall be himself liable and chargeable with the amount of the tax due from the person or persons in respect to whom such neglect to distrain shall happen: The assessors of each city town ward manor precinct and district after having completed their respective lists of the said occupiers of the said houses and building lots and also of the owners or possessors of the said store houses Grist mills and Saw Mills and the descriptions thereof as aforesaid and also of the said possessors of lands and the quantities and kinds in their possession respectively and also of the persons having such carriages and male servants as aforesaid and of the taxes and duties thereupon shall forthwith deliver to the supervisor of such town ward manor precinct or district exact copies of such lists signed by them respectively: And the said supervisor shall from thence make out other copies for the treasurer of the County and deliver or transmit the same to him and shall also make out proper lists for the collector or collectors of the town ward manor precinct or district for the collection of the said taxes specifying the amount of the tax to be paid by each person and the respective times of payment; which lists signed by such supervisor shall be a sufficient warrant to such collector or collectors. And the collector or collectors of each town ward manor precinct or district shall within ten days after the respective times hereinbefore limited for the collection of the said tax account with and pay to the treasurer of the County the monies by him or them collected and received and also the amount of the monies for which he or they are respectively made liable in case of neglect to distrain as aforesaid; and at every such accounting shall return in writing the names of such persons as may not have fully paid together with the amount and cause of the deficiency in each case; and in every case in respect to the said tax on houses store houses mills and land in which such cause shall be any other than the want of a sufficient distress or that the same when made was cloined without his or their default such Collector or collectors shall respectively be charged with the deficiency.
   
   County treasurers to make a general return.


And be it further enacted by the authority aforesaid that the Assessors of each City town ward manor precinct & district shall at the time of their yearly visit and inspection of inhabited dwelling houses aforesaid visit and inspect the several store houses grist mills saw mills wharves and lumber yards within such city town ward manor precinct and district and shall ascertain the rent of such store houses if rented and if not rented shall estimate according to the best of their skill and judgment the true amount of what such store houses would and might be rented for; and shall also ascertain the number of grist and saw mills in the possession of each person and the number of runs of stones in such grist mills and the number of saws in such saw mills and the number of feet in front of each wharf; and shall together with the names of the owners or possessors of such store houses grist mills saw mills and lumber yards enter the number and descriptions thereof in the said book to be by them kept as aforesaid under proper heads in distinct columns and the amount of the tax thereupon; whereof a like memorandum in writing shall be delivered or left as is hereinbefore directed in respect to inhabited dwelling houses. And the said tax on the said several articles shall be payable in several Counties at the respective periods hereinbefore limited for the payment of the tax on inhabited dwelling houses and in the same proportions and shall be collected to all intents and purposes within the times and in the manner prescribed for the collection of the said tax last mentioned.
And the Collectors shall have the same powers and shall be chargeable and answerable in the same manner for any default or neglect in respect to the collection of the said tax on the said several articles as in respect to the collection of the said tax on inhabited dwelling houses; and shall account for the proceeds thereof to the respective County treasurers within the same times and in the same manner.
And be it further enacted by the authority aforesaid that the manager or managers director or directors of any play house or theatre shall render an account upon oath once in each calendar month to the treasurer of the County wherein such play houses and theatres shall be of the number of nights whereupon such exhibitions shall be had and shall pay the amount of the tax thereupon to such treasurer upon pain of forfieting one hundred pounds for every neglect or default to be recovered with Costs of suit in an action of debt in the name of the treasurer of the County wherein such play houses or theatres shall be one half to the use of the People and the other half to the use of such treasurer; whose duty it is hereby made to prosecute for the said penalty upon every such default.
And be it further enacted by the authority aforesaid that the said Assessors at their said yearly visit and inspection of inhabited dwelling houses shall inquire of the persons therein inhabiting touching the number of carriages and male servants liable to the duties aforesaid in the possession or service of such persons respectively and shall enter into the said book to be by them provided as aforesaid together with the names of such persons the number of each kind of such carriages and the number of such male servants in the possession or service of such persons respectively, and the amount of the duties thereupon; which shall be payable in the same proportions and at the same periods in the respective counties as the said tax upon inhabited dwelling houses: And it is hereby made the duty of the persons having such carriages and male servants at the time of the said yearly visit and inspection or within ten days thereafter to give to the Assessors who shall visit the houses in which they respectively dwell exact information of the carriages and servants subject to the duties aforesaid in their possession or service respectively on pain of forfieting for every neglect thereof treble the amount of the duty upon the carriages and servants whereof information shall not be given to the recov[er]ed with costs of suit in an action of debt founded upon this statute to be brought in the names of the assessors respectively who shall visit the houses in which such persons respectively shall dwell, one moiety to the use of the people of this state and the other moiety to the use of any person who shall give information thereof or to the use of the assessor in whose name the suit is brought when such neglect shall be discovered by himself; and if any person shall wilfully and with intent to evade the payment of the said duties conceal any carriage or male servant liable thereto such person shall forfeit for every male servant so concealed the sum of five pounds for every coach so concealed the sum of ten pounds for every other four wheeled carriage so concealed the sum of Eight pounds and for every two wheeled carriage so concealed the sum of five pounds to be recovered in like manner and to the like uses as the forfietures last aforesaid. And the said Assessors are hereby required upon discovery by themselves or information by others of such neglect or wilful concealment forthwith to commence and prosecute a suit or suits for the forfietures and penalties aforesaid. And the persons, having such carriages and servants, shall, on the said respective days of payment or within twenty days thereafter upon demand of them or at their respective dwelling places by the collectors respectively on whose lists they shall be respectively borne, pay to such collectors the amount of the said duties thereupon, upon pain of forfieting double the said amount for such neglect to be recovered with costs of suit in an action of debt to be brought in the name or names of such collectors respectively, one half thereof to the use of the people of this state and the other half thereof to the use of the collector who shall prosecute for the same.
And be it further enacted by the authority aforesaid that the mode of collecting the duties aforesaid upon licenses to keep inns and taverns and to sell therein the several kinds of liquors herein beforementioned and also to sell strong liquors by retail by others than the keepers of inns or taverns shall be as follows that is to say The Treasurer of the state shall cause such a number of licenses as he shall judge sufficient and in such form as he shall think proper with the necessary blanks therein to be printed at the expence of the state having a separate license for each case that is to say one form of license to keep an inn or tavern and to sell distilled spirituous liquors therein another form of license to sell therein liquors commonly called wines another form of license to sell therein imported malt liquors not distilled and another form of licence to retail strong liquors in other places than in inns or taverns; which said several kinds of licenses shall express that they are to continue in force for one year from the date and shall have an impression of the arms of this state in the margin of each and shall be signed at foot by the treasurer in his own hand writing: And the said treasurer is hereby directed to provide at the expence of the state a proper seal for making such impression to be kept by himself and his successors in office. And the said treasurer shall distribute the said licenses to the treasurers of the several counties in such proportions as he shall think necessary for the supply of each County, and shall debit each County treasurer in account for the number of licenses delivered to him and the amount of the duties thereupon. And the said County treasurers shall dispose of the said licenses to such discreet persons within their respective counties who can procure a certificate from the supervisor and two justices of the town manor precinct or district in which they reside that they are respectively of good moral character, and who will pay for the same on the delivery thereof. And to the end that persons, applying for such licenses may not have too far to travel to procure the same the said County treasurers respectively shall be obliged to employ at their own charge and risk one or more discreet persons at their option in each town manor precinct or district to dispose of the said licenses and to account with them for the proceeds thereof. And each person applying for such licenses before the receipt thereof shall be obliged to enter into a bond to the supervisor of the town manor precinct or district in which he lives with one or more sufficient sureties to be approved by such supervisor in the penal sum of Fifty pounds conditioned for the good behaviour of such person and that he or she will keep an orderly house and will not sell therein any liquors for the sale of which a license is necessary and for which he or she hath not a license. And every keeper of any inn or tavern shall be obliged to fix up in some public place in the bar room or other most public room of such inn or tavern a printed or written paper expressing what kinds of liquors of the descriptions aforesaid he or she hath license to sell, for neglect whereof he or she shall forfeit the sum of ten pounds—to be recovered with costs of suit in the name of any person who will sue for the same one moiety to the use of the people of this state and the other moiety to the use of such person. And the several county treasurers aforesaid shall render a yearly account at such periods as the treasurer of the state shall appoint of the disposition of the said licenses to them respectively committed and shall respectively pay to the said treasurer of the state the full amount of the duties for all such licenses to them respectively committed which they do not at such yearly accounting produce to the treasurer of the state undisposed of, deducting thereout six pence in the pound of all the monies by them respectively received on account of the said duties, for their care and trouble and in lieu of all salary and expences thereupon.
Provided always that the said duty shall not begin to take effect until the first Monday of March next. And provided further that in the Cities of New York, Albany & Hudson the said licenses shall be delivered to the respective Mayors of the said Cities to be by them disposed of, according to the direction of this act; and the said Mayors shall respectively be responsible therefore in like manner as the Treasurer of a County. And if any person or persons shall after the period aforesaid keep an inn or tavern without such license as aforesaid for that purpose such person or persons shall forfeit for keeping such inn or tavern the sum of five pounds and if any person or persons shall sell therein any distilled spirituous liquors without such license as aforesaid for that purpose such person or persons shall forfeit for every such sale the sum of ten pounds and if any person or persons shall sell in any Inn or tavern liquors comm⟨only⟩ called wines without such license as aforesaid for that purpose such person or persons shall forfeit for every such sale the sum of ten pounds and if any person or persons shall sell in an inn or tavern imported malt liquors not distilled without such license as aforesaid for that purpose such person or persons shall forfeit for every such sale the sum of ten pounds and if any person or persons shall sell in any other place than in an Inn or Tavern any strong liquors in any quantity less than five gallons without such license as aforesaid for that purpose such person or persons shall forfiet for every such sale the sum of ten pounds; which said several forfeitures shall be recoverable with costs of suit in an action or actions of debt one moiety thereof to the use of any person who will sue for the same and the other moiety to the use of the people of this state.
And be it further enacted by the authority aforesaid that the mode of collecting the said duty upon licenses to marry shall be as follows to Wit The Judge of the Court of Probates shall cause one thousand licenses at the least in each year and as many more as he shall find necessary to be printed at the expence of the state in such form as he shall judge proper with blanks therein for the names of the parties; which licenses shall be sealed with the seal of the said Court of Probates and shall be signed by the judge thereof for the time being and shall be by him distributed among the surrogates of the several counties to be by them disposed of to such persons as shall apply for the same paying therefore at the rate aforesaid. And the said Judge shall charge each surrogate in account with the number delivered to him and the amount of the duty thereupon and each surrogate shall account with the said Judge once in each year at such time as he shall prescribe for the licenses delivered to him and shall pay for all such as he shall not at the time of such accounting produce and return to the said Judge undisposed of. And the said Judge shall account for and pay to the treasurer of the state yearly the amount of the monies by him received for the said licenses deducting thereout for his trouble in the management thereof two shillings for each license so disposed of out of which he shall allow and pay to each surrogate six pence for each license by him disposed of and accounted for for his care and trouble therein.
And be it further enacted by the authority aforesaid that the mode of collection of the said tax upon lands shall be as follows to Wit The meadow arable and pasture land within each City town Manor precinct and district shall be distinguished into three classes that of the best quality in the first class to be rated at three pence per acre that of the middling and most common quality into the second class to be rated at two pence per acre and that of the worst quality into the third class to be rated at one pence per acre that is to say all above the middling and most common quality shall be rated in the first class and all below the middling and most common quality shall be rated in the third class. And The Assessors of each City town manor precinct and district shall at the time of the yearly visit and inspection of dwelling houses to be made as aforesaid examine the owners and possessors of lands touching the quantity of lands of the different kinds and qualities that is to say the quantity of meadow arable and pasture land of the several qualities aforesaid and the quantity of wood land except as before excepted in their respective possessions and shall enter in the said book to be by them kept as aforesaid together with the names of such Owners and possessors of lands in separate columns the quantity of the said several kinds of land in the possession of each person that is to say the quantity of meadow arable and pasture land of the first class in one column the quantity of arable meadow & pasture land of the second class in another column the quantity of arable meadow and pasture land of the third class in another column and the quantity of wood land except as before excepted in another column and in another column the amount of the tax thereupon; provided that it shall be at the discretion of such assessors to class the lands of each person according to the best of their information knowlege and judgment and in case any person and in case any owner or possessor of land should be absent at the time of such visit and inspection as aforesaid or should refuse to answer touching the quantity and several kinds of land in his or her possession then and in every such case it shall be lawful for the Assessors respectively and they are hereby required to estimate and enter in the book to be by them kept as aforesaid according to the best of their skill and understanding the quantity and several kinds of land in the possession of each person so being absent or refusing to answer. Provided that when the owner of any farm tract or parcel of land shall not reside within the town manor precinct or district in which such land shall be, his bailiff Agent or overseer having the care and custody of the land shall be examined and received to answer touching the same in his stead. And in case such assessors respectively shall not be satisfied with the account rendered them by any possessor or possessors of land but shall see reason to suspect that the same falls short of the quantity of meadow arable and pasture land really in his possession it shall be lawful for such assessors to order a survey of the premises and if it shall be found upon such survey that the real quantity exceeds the quantity alleged in the proportion of one acre in eight the expence of such survey shall be borne and paid by the possessor of the land but if there shall be no excess or if the excess shall fall short of that proportion then the expence of such survey shall be a county charge. And if any possessor of land shall with intent to defraud the public revenue wilfully conceal any part of the land in his possession he shall forfeit and pay for every acre of meadow arable and pasture land so concealed one shilling and for every hundred acres of wood land so concealed four shillings to be recovered with costs of suit in an action or actions of debt founded upon this statute to be brought in the name of any person who will sue for the same, one half to the use of the prosecutor and the other half to the use of the People of this state; which intent to defraud the revenue shall be tried by the jury charged with the cause upon the facts and circumstances of the case. And each
of New York Cities of Albany and Hudson six pence in the pound in the Counties of Richmond Kings Queens Suffolk and West Chester Eight pence in the pound and in the Counties of Orange Ulster Columbia Dutchess Albany Montgomery and Washington nine pence in the pound of all the monies by him collected and received.
And be it further enacted by the authority aforesaid that the Assessors of each town ward manor precinct and district respectively before they enter upon the execution of their respective offices shall take and subscribe an oath to be administered by any justice of the peace of the City or County whereof they are respectively Assessors in the form following I  do swear in the presence of Almighty God that I will faithfully honestly and diligently to the best of my skill and understanding execute the office of Assessor of  without favour or affection prejudice or malice to any person whomsoever; which first blank shall be filled with the name of such assessor and the last with the name of the place whereof he is assessor and the said Assessors shall be paid for their trouble in the execution of the duties assigned them by this act at the charge of the town manor precinct or district whereof they are respectively assessors according to such allowances as shall be made in that behalf by the respective supervisors to be raised in the same manner as the other contingent expences of the County.
And be it further enacted by the authority aforesaid that the Treasurers of the several counties shall as soon as may be after they have received the returns from the several districts make out a general return distinguished by districts of all the persons in the respective counties liable to the taxes and duties aforesaid specifying in proper and distinct columns the several articles and the descriptions thereof in the possession of each person and the amount of the said taxes and duties thereupon and it is hereby made the duty of the said County treasurers to superintend the Collectors in the execution of their respective offices and to call them to account for all defaults and neglects. And the said County treasurers shall be allowed for their care and trouble in and about the several matters committed to them by this act ten shillings out of every hundred pounds by them respectively received.
And be it further enacted by the authority aforesaid that if any person duly elected an assessor in any City town ward manor precinct or district shall refuse or decline serving in the said capacity of assessor for any other cause than bodily infirmity to be proved to the satisfaction of a jury; such person so refusing or declining to serve shall forfeit Fifty pounds to be recovered with costs of suit in an action of debt founded upon this statute to be brought in the name of the Supervisor of the City town manor precinct or district whereof he shall be so duly elected Assessor one moiety thereof to the use of such supervisor and the other moiety to the use of the People. And each Collector who shall be duly elected & who shall refuse or decline serving unless for the cause aforesaid shall forfeit fifty pounds to be recovered and applied in the same manner as the penalty aforesaid on Assessors subject nethertheless to the provisions hereinbefore made for admitting candidates with a smaller number of votes; and provided that the said penalty shall not be incurred until by virtue of the said provisions such collector ought to serve without giving security. Provided also that no person shall be obliged to serve in the offices of Assessor or collector for more than one year in the span of three yrs. And provided lastly that in case any Assessor or Collector shall neglect to execute any of the duties by this act required of him within the time for that purpose limited such Assessor or collector shall be liable to the penalties by this act prescribed or by any other law accruing for such neglect or disobedience; but the powers hereby vested in him shall not cease or be determined thereby but may be executed at any time afterwards.
And be it further enacted by the authority aforesaid that the Treasurer of the State shall do the duties of Treasurer of the City and County of New York and the Mayor Recorder and Alderman or the Majority of them, of whom the Mayor or Recorder always to be one, shall do the duties of and be considered as Supervisors of the City and County of New York.
And be it further enacted by the authority aforesaid that it shall be the duty of the Treasurer of the state and he is hereby required to superintend the assessment and colle⟨ction⟩ of the taxes and duties aforesaid and in order that there may be uniformity in the manner of proceeding the said treasurer shall as soon as may be after the passing of this act prepare a formula or model for the Assessors whereby to regulate the entries to be made in the book to be by them provided as aforesaid according to the directions of this act, and shall transmit a sufficient number of copies of the said formula to the supervisors of the several cities towns manors precincts and districts to be distributed among the assessors, to the end that each assessor may be furnished with one of the said copies for the regulation of his said entries. And the said treasurer shall from time to time give such instructions to the several officers employed in and about the assessment collection and receipt of the said taxes and duties conformably to this
